Citation Nr: 9935501	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for patellar 
tendinitis of the left knee, postoperative status, from April 
13, 1995, through December 26, 1996.  

2.  Entitlement to a compensable initial rating for patellar 
tendinitis of the right knee, postoperative status, from 
April 13, 1995, through December 26, 1996.

3.  Entitlement to a rating higher than 10 percent for left 
patellar tendinitis, postoperative status during the period 
since February 1, 1997.

4.  Entitlement to a rating higher than 10 percent for right 
patellar tendinitis, postoperative status during the period 
since February 1, 1997.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 14, 1997, rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral patellar tendonitis and assigned a 
noncompensable rating effective from April 13, 1995, the day 
following the veteran's separation from service.  A temporary 
total convalescent rating was assigned under 38 C.F.R. § 4.30 
for the period from December 27, 1996, through January 31, 
1997, to be followed by a 10 percent schedular evaluation for 
each knee effective February 1, 1997.  The veteran submitted 
a timely notice of disagreement with both the percentage 
evaluations and the effective dates of the ratings assigned.  

On November 26, 1997, the Board remanded the appeal to the RO 
to accommodate the veteran's request to appear at a hearing 
before the Board at the RO.  After a delay caused by 
uncertainty concerning the veteran's current address, a 
hearing was scheduled for March 3, 1999.  The veteran did not 
appear for the Travel Board hearing and the case was returned 
to the Board for further review on appeal.  

As developed by the RO in response to the veteran's notice of 
disagreement, the appeal to the Board included the issue of 
entitlement to an earlier effective date for the 10 percent 
ratings for the knees.  It is clear from the adjudicative 
history of the case, however, that no effective date issue is 
properly before the Board.  

The veteran's original claim for VA disability benefits was 
received in May 1995; service connection for disability of 
both knees was requested.  Pursuant to that claim, a VA 
examination was scheduled for June 1995 but was subsequently 
canceled.  The examining facility reported that the veteran 
no longer lived in the Huntington, West Virginia, area.  He 
had not left a new address, only a phone number, and attempts 
to contact him at that number were not successful.  The RO 
mailed a letter to the veteran on June 21, 1995, which 
informed him that it had "stopped" his claim for VA 
benefits since efforts to locate him for a VA examination had 
been unsuccessful.  The letter instructed the veteran to 
contact the RO immediately if he received the letter and 
wished to reopen his claim.  

In a written communication received on December 27, 1996, the 
veteran indicated that he wished to reopen his claim for 
service connection for knee problems.  He appeared for a VA 
examination in February 1997 and submitted a large quantity 
of private medical evidence.  Upon review of this material 
and the report of the VA examination, the rating decision of 
March 14, 1997, proceeded to grant service connection for 
bilateral tendonitis and make the award effective from the 
day following separation from service but deny a compensable 
evaluation for any period before December 27, 1996, the day 
on which the temporary total convalescent rating based on 
hospitalization for knee surgery went into effect.  

In assigning a effective date of April 13, 1995, for the 0 
percent rating and denying an earlier effective date for the 
later 10 percent ratings, the RO has analyzed the case under 
mutually exclusive legal theories.  The cited justification 
for denying an effective date earlier than December 26, 1996, 
for the compensable 10 percent ratings for each knee is that, 
by failing to respond within one year to the June 1995 letter 
advising him that action on his claim had been suspended, the 
veteran was ineligible to receive a compensable rating until 
the date of the reopening of his claim, almost exactly a year 
and a half after the notification.  Under the circumstances 
shown in the record, a finding that the veteran had abandoned 
his original claim and later reopened it would be 
sustainable.  That theory, however, is inconsistent with the 
decision to make the grant of service connection and the 0 
percent rating effective from April 13, 1995.  In selecting 
that date, the rating board implicitly found that the claim 
had remained in a pending status despite the veteran's 
failure to report for the examination; indeed, without such a 
finding, an award of a rating, even a noncompensable rating, 
from April 13, 1995, would have been impossible as a matter 
of law.  

Since the RO did not explain its reason for assigning a 
disability rating for the period between April 13, 1995, and 
December 26, 1996, the extension of the effective date back 
to the day following service may simply have been 
inadvertent.  In any case, having made the award effective 
from April 1995, the RO had an obligation to review the 
evidence pertaining to this period and assign a rating 
consistent with that evidence.  This clearly was not done.  
Therefore, the effective date issue certified by the RO will 
not be addressed herein; the matter has been recharacterized 
as entitlement to compensable initial ratings for patellar 
tendinitis of each knee during the period from April 13, 
1995, through December 26, 1996.  


FINDINGS OF FACT

1.  In connection with his current appeal for a higher 
initial rating for patellar tendinitis of the left knee, the 
veteran has alleged that the service-connected disorder is 
more disabling than reflected in the current rating.  

2. In connection with his current appeal for a higher initial 
rating for patellar tendinitis of the right knee, the veteran 
has alleged that the service-connected disorder is more 
disabling than reflected in the current rating.  


CONCLUSIONS OF LAW

1.  The claim for a higher initial rating for left patellar 
tendinitis is well grounded.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Code 5257 
(1999).  

2.  The claim for a higher initial rating for right patellar 
tendinitis is well grounded.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Code 5257 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a written communication received on the veteran indicated 
that he wished to reopen his claim for service connection for 
knee problems and reported having had surgery earlier that 
month.  

In December 1996, the veteran submitted medical evidence 
showing that he had undergone surgery at the University of 
Pittsburgh consisting of bilateral patellar tendon 
debridement- excision of scar tissue as treatment for 
bilateral chronic patellar tendinitis.  Other evidence 
received in January 1997 included medical records from 
C. D. Harner, M.D., dated in November and December 1996 and 
outpatient records from Mineral County Medical Associates 
dated from August to November 1995.  

Also received in January 1997 were medical records from the 
Physicians Office Center in Morgantown, West Virginia, 
pertaining to the status of the veteran's knees before the 
surgery, including treatment records from J. H. Wiley, M.D., 
dated in September 1996, a statement from Dr. Wiley dated in 
October 1996, a statement from D. A. Stoll, M.D., dated in 
October 1996, a statement from Kay D. Bowers, dated in 
October 1996, outpatient records from Dr. Stoll dated from 
June to November 1996, and an X-ray report dated in June 
1996.  

The veteran underwent a VA examination in February 1997 in 
connection with his compensation claim.  He reported a 
history of bilateral knee pain which began in service in 1994 
for which he had been seen by five orthopedists, most 
recently Dr. Harner in Pittsburgh, and had been diagnosed 
with bilateral tears of the patellar tendon.  He had been in 
convalescence since his December 1996 surgery.  There was 
pain in the anterior aspect of the knees just below the 
kneecaps in the patellar tendons which he described as a 
feeling that his knees were bruised.  There was a great deal 
of weakness and muscle loss in the quadriceps and calves 
bilaterally.  He walked about a mile and a half to get to 
school and this was the most that he was able to do.  He was 
currently taking physical therapy for rehabilitation of the 
strength and range of motion of the legs.  He was able to 
stand 10 to 15 minutes without pain.  He could sit 
indefinitely as long as he was able to change the position of 
the knees.  Dr. Harner had indicated that it would take about 
six more months of therapy to rehabilitate the strength in 
his knees.  On examination there were bilateral scars on the 
knees overlying the patellar tendon.  Flexion of each knee 
was limited to about 110 degrees, extension to zero degrees.  
There was about 25 percent muscle atrophy in the quadriceps 
bilaterally.  There was approximately 50 percent strength on 
extension of the knees bilaterally.  Flexion strength 
appeared essentially normal.  The veteran was unable to squat 
due to quadriceps weakness and knee pain.  He was able to 
stand on his toes and heels and walk without difficulty.  He 
did not walk with a limp.  The examiner stated that the 
veteran appeared to be significantly limited in strength in 
the lower extremities and in the ability to walk or do any 
physical activity.  He noted that the veteran had no 
intentions of being able to return to university basketball.  
X-rays showed a slightly and diffusely thickened right 
patellar tendon and slightly narrowed knee joints in the 
medial compartments bilaterally, possibly due to knee 
positioning.  

Treatment records covering the period from April to May 1997 
have been received from the West Virginia University 
Hospitals.  In the earliest entry it was reported that the 
veteran complained of having more pain now than before the 
surgery.  The veteran complained of pain on walking.  The 
range of motion of the knees was zero to 145 degrees.  
Strength in knee extension was 4/ -5 bilaterally and painful.  
All other muscle groups were 5/5.  There was palpable 
tenderness over the insertion of the patellar tendon.  
Squatting was painful.  A home exercise program was started.  
Later entries in April 1997 showed that the pain was 
decreasing and that the veteran got some relief from 
phonophoresis.  In the latest entry it was noted that the 
pain was somewhat variable.  He had pain in the knees at 
65 degrees of flexion while weight bearing.  Quadriceps 
circumference had increased by at least one centimeter at 
7 centimeters and 21 centimeters above the superior aspect of 
the patella.  

Of record is a report from B. Houston, M.D., dated in April 
1997.  He complained of pain in both knees which included 
both a dull aching and a sharp pain located in the area of 
the patellar tendons.  He reported having had five Cortisone 
injections into the left knee over the last three years, the 
most recent having been nine months earlier.  He did not 
think that his recent surgery had helped.  He had not noticed 
any swelling but had stiffness in the knees all the time.  He 
limped on walking.  He had been undergoing physical therapy 
three days per week.  He was taking Tylenol with Codeine but 
indicated that nothing helped except for some medication that 
he took postoperatively.  Examination showed a one-inch scar 
over the lower portion of each patella.  He had effusion in 
both prepatellar bursas but none in the knees themselves.  
The areas of effusion were slightly tender.  There was 
quadriceps atrophy.  There was no ligamentous laxity.  
Flexion was to 110 degrees.  His gait was normal.  The 
clinical assessment was prepatellar bursitis with a question 
of patellar tendinitis.  The examiner commented that it would 
be up to him to rehabilitate his knees with exercise but that 
a short course of an anti-inflammatory agent would be 
reasonable.  Medication was prescribed.  

II.  Analysis--Well-groundedness of claims for higher ratings 
for the period since February 1, 1997

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The law requires that claims for increased ratings for 
service connected disabilities be recognized as well grounded 
in nature before the merits of such claims may be considered.  
The requirements for a well-grounded claim for an increased 
rating were set forth in the decision of the United States 
Court of Veterans Appeals (redesignated on March 1, 1999, as 
the United States Court of Appeals for Veterans Claims) 
(Court) in Proscelle v. Derwinski, 2 Vet. App. 629 (1992), 
wherein it was held that a veteran's mere allegation that an 
increase in disability had occurred was sufficient to well-
ground the claim.  In this case, the veteran's assertions 
regarding the severity of the impairment associated with his 
service-connected right and left knee disabilities are 
sufficient to establish that the claims are well-grounded.  A 
layperson is capable of providing competent evidence as to 
matters involving symptoms and his testimony in that regard 
is presumed to be credible for the purpose of determining 
whether the claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The evidence of record is therefore sufficient to establish 
that the claims for an initial rating higher than 10 percent 
for the service-connected disability of each knee since 
February 1, 1997, are well grounded. 


ORDER

The veteran's claim for a higher increased rating for left 
patellar tendinitis during the period since February 1, 1997, 
is well grounded.

The veteran's claim for a higher increased rating for right 
patellar tendinitis during the period since February 1, 1997, 
is well grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical, 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

The present appeal is from the rating decision that assigned 
the initial disability ratings following the granting of 
service connection, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (1999).  In assigning an initial rating following 
a grant of service connection, the rule from Francisco v. 
Brown, 7 Vet.App. 55 (1994) (which states that it is the 
present level of disability that is of primary concern in the 
assignment of disability evaluations) does not apply.  
Instead, separate ratings -- i.e. "staged ratings" -- are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

Therefore, the RO must review the medical evidence of record 
describing the status of each knee throughout the entire 
period since April 1995 and determine whether the status of 
each knee has remained the same throughout that period or 
whether functional impairment has increased or subsided, or 
both, and assign appropriate ratings correspondingly.  The 
initial determination as to the period from April 13, 1995, 
through December 26, 1997, must be made by the RO.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The finding herein that the veteran's claims are well 
grounded triggers a statutory duty that requires the VA to 
provide assistance to the veteran in documenting his claims.  
38 U.S.C.A. § 5107(1); Murphy, Id; Lathan, Id; 38 C.F.R. 
§ 3.103(a) (1999).  In general, the duty to assist includes 
procurement of records relating to the veteran's appeal and, 
where necessary, a thorough and contemporaneous examination 
of the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121, (1991).  Where a 
disability is claimed to have worsened and the available 
evidence is inadequate to evaluate the current state of the 
condition, a new examination must be provided.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480 (1992).  

In this case, to satisfy the duty to assist it will be 
necessary to obtain current information concerning the status 
of the disability of each knee.  The veteran has not 
undergone a VA examination since February 1997 and the 
private medical evidence of record is also limited to reports 
dating from early 1997.  In addition to the lack of recent 
medical information, it is also relevant that the VA 
examination of February 1997 and the reports from ensuing 
months were all prepared during the period before the status 
of each knee had stabilized following recent surgery.  The 
most recent reports, particularly that from Dr. Houston, 
suggest that some degree of improvement was taking place, 
though significant impairment continued to exist.  No 
conclusions as to the present status of the disorder can be 
drawn on the basis of this evidence.  A new examination will 
be required to determine whether he continued to improve and, 
if so, to what extent.  Since he presumably continued to 
receive treatment for his knees, an effort should also be 
made to obtain copies of all additional treatment records 
that may have been created since April 1997.  

It is clear that in view of the persistent complaints of pain 
associated with the bilateral knee disabilities, the ratings 
must be reviewed in light of the holding of the Court 
DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein it was held 
that, when a veteran alleges functional loss due to pain, the 
provisions of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 
must be considered.  Under 38 C.F.R. § 4.40 (1999), a 
disability of the musculoskeletal system includes functional 
loss due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  "Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Under 38 C.F.R. § 4.45 (1999), factors of joint disability 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required.  The RO must therefore ensure that the VA 
examination performed in the veteran's case satisfy the 
criteria established by DeLuca.  The Court stated in DeLuca 
that specificity of findings with regard to functional loss 
due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
"It is essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When the veteran 
claims functional loss due to pain, "[t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time."  
Id.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify all VA and 
private medical providers, including both 
physicians and institutions (hospitals or 
clinics), from which he has received 
examination or treatment for his knees 
since April 1997, the month of the most 
recent records now on file.  Upon receipt 
of proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers reported by 
the veteran.

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination of both knees.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:

(a) Does the service-connected 
bilateral knee disability 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?  Separate 
findings should be given for 
each knee.  

(b) To what extent does 
examination show the 
following:  (1) complaints of 
knee pain which are visibly 
manifest on movement, (2) the 
presence or absence and degree 
of muscle atrophy attributable 
to the service-connected 
disability, (3) the presence 
or absence of changes 
suggesting disuse due to the 
service-connected disability, 
(4) the presence or absence of 
any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain, and (5) the severity and 
persistence of symptoms 
present during flareups.  
Separate findings should be 
given for each knee.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the stated purposes 
of this remand.  If all of the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
examining physician(s) should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
authorized to schedule a reexamination if 
necessary.  All other necessary follow-up 
of the development sought by the Board 
should be taken.  

5.  When the record is complete, the RO 
should review the issues on appeal.  An 
initial determination concerning the 
proper rating assignable for each knee 
during the period from April 13, 1995, 
through December 26, 1996, should be 
made.  In reviewing the issues on appeal, 
the RO should articulate all conclusions 
in light of the analysis set forth in 
DeLuca, Id., and all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1999).  The relevant diagnostic 
codes from the rating schedule should be 
specifically discussed.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for response.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

